 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 193 
In the House of Representatives, U. S.,

December 31, 2012
 
RESOLUTION 
Calling for the safe and immediate return of Noor and Ramsay Bower to the United States. 


Whereas Colin Bower’s 2 young sons, Noor and Ramsay Bower, were illegally abducted from the United States by their mother in August 2009 and taken to Egypt;
Whereas Noor William Noble Bower, age 11, and Ramsay Maclean Bower, age 9, are citizens of the United States of America;
Whereas, on December 1, 2008, prior to the abduction of Noor and Ramsay, the Probate and Family Court of the Commonwealth of Massachusetts awarded sole legal custody of Noor and Ramsay to Colin Bower, and joint physical custody with Mirvat el Nady, which ruling stipulated Mirvat el Nady was not to remove Noor and Ramsay from the Commonwealth of Massachusetts;
Whereas, in August of 2009, following a violation of the Probate Court's ruling, the Massachusetts Trial Court granted sole physical custody of Noor and Ramsay to their father, Colin Bower;
Whereas Colin Bower has been granted only 4 visitations with his sons in the more than 3 years since the abduction;
Whereas the United States has expressed its commitment, through the Hague Convention on the Civil Aspects of International Child Abduction, done at the Hague October 25, 1980, “to protect children internationally from the harmful effects of their wrongful removal or retention and to establish procedures to ensure their prompt return to the State of their habitual residence”; and
Whereas the United States and 69 other countries that are partners to the Hague Convention on the Civil Aspects of International Child Abduction have agreed, and encourage all other countries to concur, that the appropriate court for determining the best interests of children in custody matters is the court in the country of their habitual residence: Now, therefore, be it 
 
That the House of Representatives calls on government officials and competent courts in Egypt to assist in the safe and immediate return of Noor and Ramsay Bower to the United States.  
 
Karen L. Haas,Clerk.
